Citation Nr: 0117785	
Decision Date: 07/05/01    Archive Date: 07/05/01

DOCKET NO.  00-19 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Timeliness of request for waiver of indebtedness.

ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from December 1954 to 
December 1957.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a determination in April 2000 by the Committee on 
Waivers and Compromises of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cleveland, Ohio.





FINDINGS OF FACT

1. On February 19, 1998, VA sent to the veteran notice of his 
indebtedness to VA created by overpayment of pension 
benefits.

2. The veteran's request for waiver of recovery of the 
indebtedness was received on March 20, 2000.


CONCLUSION OF LAW

A request for waiver of indebtedness was not timely filed. 
38 U.S.C.A. § 5302(a) (West 1991 & Supp. 2000); 38 C.F.R. 
§ 1.963(b) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  In the 
instant case, the Board finds that VA has complied with the 
requirements of the statute.  The veteran has not identified 
any evidence which might be pertinent to his appeal which has 
not been obtained and considered by the RO.  In addition, in 
an April 2000 notification of the determination made by VA on 
his request for waiver of recovery of indebtedness to VA and 
in a statement of the case furnished in July 2000, VA 
notified the veteran of the laws and regulations pertaining 
to his current appeal and of the time limits provided by law 
within which a timely request for waiver of recovery of 
indebtedness to VA may be filed.  The Board, therefore, finds 
that no further assistance or notice to the veteran was 
required, and the Board will consider the veteran's current 
appeal on the merits. See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000).

38 U.S.C.A. § 5302(a) (West 1991 & Supp. 2000) provides that 
there shall be no recovery of payments or overpayments of any 
benefits under laws administered by VA when VA determines 
that recovery would be against equity and good conscience, if 
an application for relief is made within 180 days from the 
date of notification of the indebtedness by VA to the payee, 
or within such longer period as VA determines is reasonable 
in a case in which the payee demonstrates to the satisfaction 
of VA that such notification was not actually received by 
such payee within a reasonable period after such date.  VA 
shall include in the notification to the payee a statement of 
the right of the payee to submit an application for a waiver 
and a description of the procedures for submitting the 
application.

A request for waiver of an indebtedness due to overpayment of 
benefits shall only be considered if made within 180 days 
following the date of a notice of indebtedness issued on or 
after April 1, 1983, by VA to the debtor.  The 180 day period 
may be extended if the individual requesting the waiver 
demonstrated to the 
Chairperson of the Committee on Waivers and Compromises that, 
as a result of an error by either VA or the postal 
authorities, or due to other circumstances beyond the 
debtor's control, there was a delay in such individual's 
receipt of the notice of indebtedness beyond the time 
customarily required for mailing (including forwarding).  If 
the requester does substantiate that there was such a delay 
in the receipt of the notice of indebtedness, the Chairperson 
shall direct that the 180 day period be computed from the 
date of the requester's actual receipt of the notice of 
indebtedness.  38 C.F.R. § 1.963(b) (2000).

In the veteran's case, on February 19, 1998, the VA Debt 
Management Center in St. Paul, Minnesota, sent a notice to 
the veteran at his address of record that he was indebted to 
VA due to an overpayment of pension benefits created by his 
receipt of Social Security benefits.  The notice letter 
informed the veteran that, under certain circumstances, VA 
can grant a request to waive all or part of the debt and a 
request for a waiver must be filed within 180 days from the 
date of the notice letter.  A waiver request was received 
from the veteran on March 20, 2000, which was 2 years after 
the notification to him of the indebtedness and the waiver 
request deadline.

In his substantive appeal, received in September 2000, the 
veteran stated, "I did not understand at the time that I 
only had so many days to appeal."  The veteran did not 
contend that he did not receive the notification of 
indebtedness soon after February 19, 1998, the date on which 
the notice letter was sent to him, and there is no evidence 
of record that he did not promptly receive the notification.  
The Board is thus constrained to find that his waiver 
request, received more than 180 days after the notification 
of indebtedness, was not timely filed.  38 U.S.C.A. § 5302; 
38 C.F.R. § 1.963.



ORDER

A request for waiver of overpayment of pension benefits not 
having been timely filed, the appeal is denied.



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals



 

